Citation Nr: 1447771	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the Appellant as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1945.  He died in November 1958.  The Appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Appellant and her daughter testified at a hearing at the RO before a Decision Review Officer.  The Appellant was scheduled for a December 2013 videoconference hearing before a Veterans Law Judge but did not appear.  She has not presented any explanation as to her absence and has not requested that a hearing be rescheduled.  As such, the Board finds that the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Appellant was born in July 1956, attained the age of 18 in July 1974, and attained the age of 23 in July 1979.

2. The evidence of record demonstrates that the Appellant was married in September 1974.


CONCLUSION OF LAW

The criteria for compensation or pension benefits as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years have not been met.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356, 3.950 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

The Appellant claims that she is entitled to recognition as a helpless child of the deceased Veteran on the basis that she manifested permanent incapacity for self-support prior to reaching the age of 18 years by contracting polio.

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.  The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.  

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Marriage is not a bar to the payment of pension or compensation to a helpless child under an award approved prior to April 1, 1944.  The presumption arising from the fact of marriage, that helplessness has ceased, may be overcome by positive proof of continuing helplessness.  As to awards approved on or after April 1, 1944, pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.  

In cases involving a claim for reinstatement of benefits eligibility based upon terminated marital relationships, the marriage of a child of a Veteran shall not bar recognition of such child as the child of the Veteran for benefit purposes if the marriage is void, or has been annulled by a Court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  See 38 U.S.C. 103(e).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," as of January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained, and the appellant's claim was filed prior to November 1, 1990. 38 C.F.R. § 3.55(b)(2) ; see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388 , 1388-343 (1990); see also Giancaterino v. Brown, 7 Vet. App. 555, 560 (1995).  

In its April 2011 rating decision, the RO denied the Appellant's claim because the evidence of record showed she was already over age 23 and there was no evidence to show permanent incapacity for self-support due to mental or physical incapacity before reaching the age of 18.  

In August 2010 when she filed her claim for VA benefits, the Appellant was neither a minor child (under the age of 18) nor was she in a program of education or training and under the age of 23.  The Appellant was born in July 1956 and attained the age of 18 in July 1974 and the age of 23 in July 1979.  Consequently, the Appellant was not a child of the Veteran under either 38 C.F.R. § 3.57(a)(1)(i) or (iii) at the time she filed her claim in August 2010.

With regards to her contention of being a "helpless child" under 38 C.F.R. § 3.57(a)(1)(ii) , the record indicates that the Appellant married in September 1974.  On her VA Form 21-534 received in August 2010, she stated she has been married only once and the marriage ended by divorce in April 1976.  The regulation clearly states that a "child" is an "unmarried person."  38 C.F.R. § 3.57(a).  Furthermore, as to awards approved on or after April 1, 1944, pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.  Consequently, the Appellant's marriage is a bar to her receiving pension or compensation from VA as a "helpless child" of the Veteran.

The Board finds that the plain meaning of the regulation shows that the bar is not lifted when the marriage terminates.  The regulation states that pension or compensation may not be paid to a helpless child who has married; it does not refer to a helpless child who is married.  The Board concludes that the clear intent of the regulation is to bar payment of helpless child benefits to a claimant whose award was approved on or after April 1, 1944, and who thereafter marries, even if the marriage subsequently terminates.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the Appellant as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


